FILED
                               NOT FOR PUBLICATION                          SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ABDUL SAMAD SHAH; TAHIRA BIBI                      Nos. 08-70520
SHAH,                                                   09-73129

               Petitioners,                        Agency No. A070-344-113
                                                              A070-344-114
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Abdul Samad Shah and Tahira

Bibi Shah, husband and wife and natives and citizens of Fiji, petition for review of

the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen

to apply for adjustment of status, as well as the BIA’s prior order dismissing Tahira

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Shah’s appeal from an immigration judge’s (“IJ”) decision denying her application

for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). In 08-70520, we dismiss the petition

for review, and in 09-73129, we deny in part and dismiss in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary determination that

Tahira Shah failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). We also lack jurisdiction to review Shah’s contention that the IJ abused her

discretion and violated due process by denying a continuance because she failed to

exhaust these contentions before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because it was filed over 90 days after both petitioners’ final

administrative orders, and they did not establish that an exception to the filing

deadline applies. See 8 C.F.R. § 1003.2(c)(2)-(3).




                                           2                                    09-73129
      We do not consider petitioners’ contention that the BIA should have

reopened proceedings under its sua sponte authority because petitioners failed to

make this request before the agency. See Barron, 358 F.3d at 678.

      In No. 08-70520: PETITION FOR REVIEW DISMISSED.

    In No. 09-73129: PETITION FOR REVIEW DENIED in part;
DISMISSED in part.




                                         3                                   09-73129